DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 recites the limitation “(B) a layer which contains at least one compound selected from the group consisting of barium oxide, barium hydroxide, calcium oxide, calcium hydroxide, strontium oxide, and strontium hydroxide; and does not contain a metal sulfate whose soluble amount in 100 g of water is 0.5 g or more at 5ºC or contains the metal sulfate so that a ratio of the total mass of the metal sulfate to the total mass of the compound is 5.0% by mass or less; and (C) a layer which contains a metal sulfate whose soluble amount in 100 g of water is 0.5 g or more at 5ºC; and does not contain at least one compound selected from the group consisting of barium oxide, barium hydroxide, calcium oxide, calcium hydroxide, strontium oxide, and strontium hydroxide or contains the compound so that a ratio of the total mass of the compound to the total mass of the metal sulfate is 5.0% by mass or less” (emphasis added) in lines 7-16; however, it is first noted that for the layer (B), given that the layer may contain more than one of said “at least one” oxide/hydroxide compounds recited on lines 7-9, “the compound” as recited on line 11 lacks clear antecedent basis and hence it is unclear as to whether the ratio of the metal sulfate is with respect to the total of all of the at least one compound(s) or with respect to the total of each of the at least one compound.  With respect to layer (C), given that the claim recites that the layer “does not contain at least one compound selected from the group” recited on lines 13-15, it is unclear whether the layer is required to not contain any of the compounds recited on lines 13-15, and if the layer does contain any of said compounds but does not contain at least one of said compounds, whether the alternative expression on lines 15-16 is required to be met, and if so, whether the ratio refers to the total mass of each of said compounds from the list individually or to the total mass of all of said compounds from the list given the lack of clear antecedent basis with respect to “the compound” as recited on lines 15-16.  Dependent claims 10-13 do not remedy the above and thus are indefinite for the same reasons.  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itabashi (US2005/0252684).  Itabashi discloses an electroless copper plating solution (e.g. coating material) comprising copper sulfate (as in instant claim 4 and inherently a metal sulfate that has a soluble amount in 100g of water at 5ºC as instantly claimed) as a copper ion source and barium hydroxide as a pH conditioner, with a specific plating solution comprising mass percentages of barium hydroxide and copper sulfate falling within the ranges recited in instant claims 2 and 3, respectively, with respect to a total solid content of the plating solution/coating material (Paragraph 0075-0078), and thus the invention taught by Itabashi anticipates instant claims 1-4.
Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gai (CN105315800A, see attached machine translation for the below cited sections.)  Gai discloses an organic paint composition and coating formed from the composition comprising barium oxide, copper sulfate (as in instant claim 4 and inherently a metal sulfate that has a soluble amount in 100g of water at 5ºC as instantly claimed), and coral powder, with example compositions comprising the barium oxide and copper sulfate in amounts falling within the claimed ranges as recited in instant claims 2 and 3, respectively (Claims 1-4; Embodiments 1-4); thereby anticipating instant claims 1-4 and 8.  With regards to instant claim 5, given that coral powder inherently contains some amount of calcium oxide (as evidenced by Someya, USPN  by Gai also anticipates instant claim 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Itabashi, as applied above to claims 1-4, wherein it is further noted that Itabashi also discloses that the pH conditioner in the plating solution may be barium hydroxide and/or calcium hydroxide (Paragraphs 0053, 0065, 0066) such that the use of both barium hydroxide and calcium hydroxide in a similar or total content as disclosed by Itabashi for the pH conditioner in the example compositions would have been obvious to one having ordinary skill in the art and hence would read upon the claimed calcium hydroxide and content thereof as recited in instant claim 5, thereby rendering claim 5 obvious over the teachings of Itabashi.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US2015/0247052) as evidenced by Booth (Barium Oxide as a Desiccant) and/or Cohen (Desiccants) and further evidenced by Itabashi.  Yamashita discloses a coating composition and a coating film produced by applying the coating composition to a steel substrate, wherein the coating comprises 0.1-30 parts by mass of calcium oxide and/or calcium hydroxide (as in instant .  
With regards to instant claim 7, Yamashita discloses that the coating may further comprise at least one metal powder selected from aluminum powder, zinc powder, and alloy powders containing aluminum and/or zinc (Paragraph 0068) in a content of 80 parts by mass or less per 100 parts by mass of the total solid content of the coating (Paragraph 0069) as recited in instant claim 7, thereby rendering instant claim 7 obvious over the teachings of Yamashita in view of Booth and/or Cohen and as further evidenced by Itabashi.  
With regards to instant claims 9-13, Yamashita discloses that the coating can be applied to a steel substrate to provide a coating film having a thickness of 1-500 microns, wherein the method of applying the coating can include spraying, brush application and the like, and given that multiple spray passes or multiple thinner coating films having a total thickness equal to a desired final film thickness would have been obvious to one having ordinary skill in the art (e.g. four spray applications or passes to produce four thinner, sequentially applied coat (sub)layers of 100 microns each to obtain a final coat thickness of 400 microns) and that a single coat or (sub)layer of the coating taught by Yamashita in view of Booth and/or Cohen and as further evidenced by Itabashi may read upon the claimed coating film of instant claim 8 as well as each of the layers (A) to (C) of the topcoating film as broadly recited in instant claims 9-13 (as further discussed below), the claimed invention as broadly recited in instant claims 9-13 would have been obvious over the teachings of Yamashita in view of Booth and/or Cohen and as further evidenced by Itabashi; particularly given that the claimed invention does not require the coating film and layers of the topcoating film to have different compositions.  More specifically, due to the presence of the desiccants in the coating and the clear disclosure by Yamashita with regards to the coating providing moisture protection (Entire document), the claimed moisture permeability properties as recited with regards to layer (A) would have been obvious to one at least one compound selected from the group consisting of…strontium oxide, and strontium hydroxide” (emphasis added) and hence would also read upon the broadly claimed layer (C).  Hence, given again that the claimed invention does not require the coating film and layers of the topcoating film to have different compositions and that the coating taught by Yamashita in view of Booth and/or Cohen and as further evidenced by Itabashi may be viewed as or equated to multiple, e.g. four or more, thin coats or (sub)layers equating to a total desired coat thickness with each coat or (sub)layer reading upon the claimed coating film of instant claim 8 as well as each of the layers (A) to (C) of the topcoating film as broadly recited in instant claims 9-13, the claimed invention as broadly recited in instant claims 9-13 would have been obvious over the teachings of Yamashita in view of Booth and/or Cohen and as further evidenced by Itabashi.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, and 8-12 of copending Application No. 16/651,599 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application disclose all of the limitations of the instant claims except for the presence and content of barium oxide and/or barium hydroxide in the coating material/film as in instant claims 1-2 and 8, wherein combining of (in)dependent claim limitations would have been obvious to one having ordinary skill in the art (e.g. for instant claim 1, see copending claim 1; instant claim 3, copending claim 1; instant prima facie obviousness to simply substitute one known element for another to obtain predictable results, and further prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        July 15, 2021